Citation Nr: 1411797	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, the Veteran testified during a Board hearing held at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the time of the hearing and shortly thereafter, the Veteran and his attorney submitted additional evidence with a waiver of initial RO consideration of these new documents.  The Board accepts this additional material for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has recharacterized the Veteran's original claim for PTSD to encompass any and all psychiatric disorders reasonably raised by the record and such is reflected on the title page.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required on his part.  



REMAND

Unfortunately, a remand of the Veteran's claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

The Veteran claimed service connection for PTSD.  The RO denied benefits reasoning that although he had a verified in-service stressor - injuries sustained in a serious motor vehicle accident in November 1963 - the VA examiner failed to diagnose PTSD in accordance with the criteria found in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The January 2009 VA examiner also diagnosed the Veteran with depression not otherwise specified.  This examiner provided no medical opinion regarding whether the Veteran's depression was related to service, except to note in parenthesis that it was unrelated to service.  There was no explanation for this opinion.  

Regarding the lack of a PTSD diagnosis, the examiner stated that "[w]hile the veteran's involvement in a serious motor vehicle accident in which he sustained multiple physical injuries could constitute a criterion A stressor, the veteran did not present with a full constellation of symptoms for a diagnosis of PTSD per DSM-IV."  In the March 2011 VA Form 9, Substantive Appeal, and in a December 2011 memorandum of law, the Veteran's attorney strongly criticized this finding and pointed out facts in the record that arguably satisfy criteria B, C, D, E, and F of the DSM-IV for a PTSD diagnosis as well.  The Board notes that the report of the January 2009 VA examination did not specifically address criteria B, C, D, E, and F.  Therefore, she contends that VA must consider the January 2009 VA examination and medical opinion inadequate.  The Board agrees.  

Therefore, the Board must find the January 2009 VA medical examination and opinion inadequate for present adjudication purposes.  Thus, the record does not contain an adequate examination.  When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Although the Veteran's attorney suggests that the Board rely on a diagnosis of PTSD noted in VA medical records from his treating doctor and social worker, the Board will decline to do so at this time.  The Board's review of the claims file shows that a VA staff psychiatrist in August 2008 diagnosed the Veteran with both PTSD and major depression and a VA social worker diagnosed PTSD on many occasions.  It is not clear from reviewing VA treatment records dated from 2007 to 2010 whether VA staff diagnoses of PTSD were made in accordance with the DSM-IV criteria.  None of these records appear to explicitly state that the Veteran's current PTSD symptoms are linked to a verified in-service stressor as required by VA regulations.  See 38 C.F.R. § 3.304(f); 4.125 (2013).  

The Board also notes that the Veteran told those at VA who treated him for psychiatric disorders about another in-service stressor.  He claimed that while at the Bay of Pigs in Cuba he did not know the password at a checkpoint on one occasion and when challenged faced a M14 rifle and was nearly shot at point blank range.  This incident is also recorded on his October 2008 PTSD questionnaire.  The August 2008 diagnosis of the VA staff psychiatrist cites this stressor, as well as the November 1963 motor vehicle accident, in support of her diagnosis of PTSD and depression.  A December 2010 VA psychosocial assessment made during the Veteran's hospitalization for suicidal ideation noted both alleged in-service stressors and indicated that the Veteran had been in Cuba during the Bay of Pigs invasion.  The Board notes that the Veteran did not testify about the Cuba/password stressor during his Board hearing in September 2011.  

Further, the Board notes that the attack on Fidel Castro's forces by Cuban exiles at the Bay of Pigs occurred in April 1961, five months before the Veteran entered active service, and that no U.S. ground troops were involved in that action.  The Veteran's service personnel records fail to show any service in Cuba.  His only foreign service was in Spain.  Therefore, on remand, the VA examiner should attempt to determine, if possible, the reasons(s) behind this implausible statement.  

Before any VA examination is scheduled, however, the RO should obtain updated VA and non-VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand all relevant VA medical records dated from July 2009 to November 2010, and since December 2010, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who have treated him for his psychiatric disorders.  After the Veteran has signed any necessary releases, the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  VA treatment records from the relevant units at the Pittsburgh VA Medical Center, dated from July 2009 to November 2010, and since December 2010, should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After completion of the development referred to above, the Veteran shall be afforded an appropriate examination by a VA psychiatrist or psychologist so as to ascertain the extent, nature, and etiology of any acquired psychiatric disorder.  The claims file must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examination report should reflect a review of the paper and electronic claims folders.  Following this review, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to comment on the following:  

(a) Identify whether the Veteran meets current criteria for assignment of a diagnosis of an acquired psychiatric disorder.  If so, a diagnosis should be assigned.  If the Veteran has an acquired psychiatric disorder, the examiner should specifically state whether a diagnosis of PTSD may be assigned consistent with the criteria for a diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); and  

(b) If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the Veteran's current symptomatology and one (or more) of his in-service stressors, including injury in a November 1963 motor vehicle accident.  The examiner shall specifically address his or her agreement or disagreement with the clinical observations of the January 2009 VA mental examiner.  In addition, the VA examiner should comment on and discuss the Veteran's assertions of involvement in the Bay of Pigs invasion (which occurred in April 1962, months before he entered service), as contained in a December 2010 VA Psychosocial Assessment, during a period of VA hospitalization.  See also October 30, 2008 PTSD questionnaire completed by the Veteran and August 7, 2008 VA Mental Health Individual Therapy Note.  He asserts that the incident when he did not know the password in Cuba and was almost shot is a stressor event.

(c) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed PTSD is related to the Veteran's period of active duty from September 1961 to September 1965.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.  

(d) If the Veteran does not meet the criteria for a diagnosis of PTSD, or, if PTSD, although present, is not related to an in-service stressor such as the November 1963 motor vehicle accident, then the examiner shall identify and diagnose any currently manifested psychiatric disorder other than PTSD, such as depression, and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's period of active duty from September 1961 to September 1965.  

The VA examiner should provide a complete rationale for all opinions or conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, the RO shall readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

